TEE     ATTORNEY           GENERAL
                                     OF     TEXAS

                                     August 18, 1987
JIM xA-
ATToRxEY   axaNERAL



           Honorable Stan Schlueter                    Opinion No. m-771
           Chairman
           Rouse Ways and Means Committee              Re: Clarification of Attorney
           Room 404C, Capitol Building                 General Opinion JM-670 (1987)
           Austin, Texas 78711

           Dear Representative Schlueter:

                You ask for clarification of Attorney General Opinion JM-670
           (1987). Your request letter states that JM-670 “destroys section
           19.022 [of the Texas Education Code] and virtually precludes any
           subsequent transfer of properties from one school district to another
           because as a practical matter no district is going to agree to give up
           any of its taxable property.” You suggest that JM-670 is in conflict
           with a recent Texas Supreme Court opinion, Central Education Agency,of
           Texas et al v. Upshur County Commissioners Court et al, 30 ,Tex. Sup.
           Ct. J. 391 (April 29, 1987, rehearing pending).

                Within the limitations proscribed, section 19.022 provides a
           procedure whereby territory may be detached from a school district and
           annexed to another school district that is contiguous to the detached
           territory upon approval by the commissioners courts of the counties in
           which the affected school districts are located. Approval by a
           majority of the board of trustees of the receiving school district is
           required by section 19.022(c). Section 19.022 does not require
           approval of the board of the transferring district.

                 Attorney General Opinion JM-670 concluded:

                         Before a transfer of ‘1200 residential units’
                      can be made from the Dallas Independent School
                      District to the Richardson Independent School
                      District by detachment and annexation of territory
                      under section 19.022 of the Texas Education Code,
                      a majority of the board of trustees of the Dallas
                      Independent School District, in accordance with
                      the provisions of section 19.008 of the Texas
                      Education Code, must give its approval.

                 Chapter 19 of the Texas Education Code was amended by House Bill
           No.   634, Acts 1983, 68th Leg., ch. 7.85,at 1380, eff. Sept. 1, 1983.




                                             p. 3617
   Ronorable Stan Schlueter - Page 2   (JM-771)




    The billlstated that chapter 19, as amended, was to be "a substantive
"~"'&ision   of the laws concerning creation, consolidation and abolition
    of school districts."    Included therein are sections 19.022 and
    19.008.

        Section 19.008, subchapter A, "General Provisions," provides in
   pertinent part:

                (a) Any change in the boundaries of an
             independent school district governed by an
             elective board of nine members and located in a
             county having a population of 100,000 or more is
             not effective unless approved by a majority of the
             board of trustees of- the district,      (Emphasis
             added).

        The source law for section 19.008 was former section 19.331 of
   the Texas Education Code. The Select Committee on Public Education
   made the following statement relative to this section in its report
   and recommendations on recodification of the Education Code to the
   68th Legislature, at 33-34:

                The law codified as Sec. 19.331, Texas
             Education Code, was originally enacted in 1955 and
             its population bracket has never been changed.
             Using the 1950 census and the nine-member board
             requirement, the law was designed to apply only to
             Dallas Independent School District. Because of
             either population growth or changes in the number
             of trustees, the law now applies to Dallas ISD,
             Fort Worth ISD, and Houston ISD.

        It appears that the scenario about which you are concerned
   involves the Temple I.S.D. and Belton I.S.D. Obviously, section
   19.008 does not apply to these districts nor was it relevant to the
   litigation involving the Union Grove I.S.D. and Gilmer 1.S.D; in
   Central Education Agency of Texas v. Upshur County Commissioners
   Court.

        Relative to your coasaent"It would hardly seem important how many
   members made up the full Board of Education of any district," we can
   only reply that this is a matter for the Legislature.

        A more basic question is whether approval is required of a
   majority of the board of trustees of the transferring district in a
   detachment and annexation under section 19.022 where the transferring
   district is governed by an elected board of nine members and is in a
   county having a population of 100,000 or more.




                                  p. 3618
      Honorable Stan Schlueter - Page 3   (JM-771)




           The source law for section 19.022 was former section 19.261.
      Subsection (a) of section 19.261 provided:

                   The county school trustees or county board of
                education, as the case may be, in each county of
                this state shall have the authority, when duly
               .petitioned as herein provided and in compliance
                with the limitations of Subchapter K of this
                         to detach from and annex to any school
                          territorv conti%?uous to the cmmn
                boundary line of -the two-districts.    (Emphasis
                added).

           Section 19.022 as it presently appears in chapter 19 omits the
      language "in compliance with the limitations of subchapter K of this
      chapter" and provides:

                   (a) In accordance with this section, territory
                may be detached from a school district and annexed
                to-another school district that is contiguous to
                the detached territory. (Emphasis added).

/c-        The omission of the reference to the limitatioqs of subchapter K
      and the adiiition of the language "In accordance with this section"
      gives rise to a construction that the intent of the legislature was
      that the procedure for detachment and annexation of territory is to be
      governed solely by section 19.022. However, the Select Committee on
      Public Education in its report and recommendations on recodification
      of the Education Code to the 68th Legislature at page 41 reflects the
      following reason for the omission of the cross reference in section
      19.022:

                   Subchapter K of the present Chapter 19,
                referred to in Sec. 19.261(a), is codified as Sec.
                19.008 of this revision. This cross-reference is
                unnecessary and is omitted.

           Thus, the inclusion'of both sections in the codification negated
      the necessity of a cross reference. We believe this more nearly
      reflects the reason the legislature deleted the reference in the
      codification. To construe the language "in accordance with this
      section" as reflecting an intent on the part of the legislature that
      detachment and annexation be governed by section 19.022 without regard
      to any other provisions in chapter 19 would in effect render section
      19.008 nugatory. Most of the procedures delineated in chapter 19
      resulting in the changing of the boundaries of independent school
      districts have similar provisions. Section 19.023(a) begins, "A
      school district located in a county with a population of 210,000 or
,r-   more may be annexed to a contiguous independent school district a~




                                      p. 3619
Honorable Stan Schlueter - Page 4    (JM-771)




provided by this section." Section 19.056(a) states, "If only one
independent school district is consolidated with one or more common
school districts, this section applies." Section 19.057(a) reads, "If
two or more independent school districts are included in the
consolidation, this section applies." Section 19.059(a) states, -Any
consolidated school district may be dissolved by the same procedure
provided for consolidation. . . ." Section 19.081(a) provides, "A
countywide independent school district may be created under this
subchapter. . . ." (Emphasis added).

      Both sections 19.008 and 19.022 are part of the same act passed
by the 68th Legislature and both concern changes in the boundaries of
a school district. As such, the two sections must be construed as a
whole and all of its parts must be harmonized if possible, so as to
give effect to the entire act according to the intent of the legisla-
ture . Attorney General Opinion M-650 (1970).

     We remain of the opinion that section 19.008 provides an
exception to section 19.022 in that before any changes can be made in
the boundaries of a school district coming within the provisions of
section 19.008, a majority of the board of trustees of that district
must give its approval.

                             SUMMARY

             Approval of a majority of the board of trustees
          of the receiving school district is required for a
          detachment and annexation of territory made
          pursuant to section 19.022 of the Texas Education
          Code. In the event that the transferring school
          district is governed by an elective board of nine
          members and is in a county having a population of
          100.000 Fmore,    any change in the boundaries of
          that district requires the approval of a majority
          of its board of trustees. Educ. Code $19.008.




                                        Attorney General of Texas

MARYKELLER
Executive Assistant Attorney General

JUDGE ZOLLIE STBARLEY
Special Assistant Attorney General




                                     p. 3620
,


    Honorable Stan Schlueter - Page 5   (J-M-771)




    RICK GILPIN
    Chairman, Opinion Committee

    Prepared by Tom G. Davis
    Assistant Attorney General




                                   p. 3621